Citation Nr: 0614418	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  05-17 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for loss of teeth for 
purposes of VA disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO.

The veteran maintains that he has Bell's palsy, tooth loss, 
and hypertension as a result of in-service exposure to 
ionizing radiation.  He also contends, in essence, that he 
has a seizure disorder that can be attributed to yellow fever 
incurred in service.  In preparing his case for appellate 
review, the RO has considered all possible legal theories of 
service connection, to include direct, presumptive, and 
secondary service connection, where applicable.  Accordingly, 
the issues on appeal have been broadly characterized, as set 
forth above.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the case is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.




REMAND

The veteran has indicated that he receives most of his 
medical treatment through VA, and that he has done so since 
1961.  Currently, the claims file contains numerous reports 
of the veteran's VA treatment.  However, there appear to be 
significant gaps in the record; for instance, from 1963 to 
1979, from 1987 to 1991, and from 1992 to 2003.  Because it 
appears that the claims file does not contain all of the VA 
reports potentially relevant to the veteran's claims, a 
remand is required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2005).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

Documents in the claims file show that the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) sometime around 1985.  Thus far, it does 
not appear that any attempt has been made to obtain a copy of 
the SSA's decision or the evidence underlying it.  Because 
the records from SSA could contain information relevant to 
the veteran's VA claims, they should also be obtained.

When the veteran was treated at a VA facility in October 
2003, it was noted that he had been treated for slurred 
speech (later attributed to Bell's palsy) at the "Huron 
Road" hospital earlier that same month.  The records of that 
earlier treatment are not in the claims file.  On remand, the 
veteran should be asked to provide an appropriate release so 
that VA can assist him in obtaining them.  38 C.F.R. 
§ 3.159(e)(2) (2005).

Medical evidence of record shows that the veteran has been 
diagnosed with hypertension.  In February 1947, when the 
veteran was examined for separation from service, his blood 
pressure was found to be 130/90 before exercise, and 134/94 
three minutes after.  Under the circumstances, the Board 
finds that he should be afforded an examination for purposes 
of obtaining an opinion as to the relative likelihood that 
his hypertension had its onset in service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide an appropriate 
release for relevant records of treatment in 
the possession of "Huron Road" hospital.  
If he does so, assist him in obtaining the 
relevant records from that facility, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any additional evidence 
received should be associated with the claims 
file.

2.  Take action to ensure that copies of all 
relevant VA treatment records, dated from 
1961 onward, are associated with the 
veteran's claims file, following the 
procedures set forth in 38 C.F.R. § 3.159.

3.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making the 
award.  The materials obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, schedule the veteran for an 
examination in cardiology.  The examiner 
should be asked to evaluate the veteran, 
review the claims file, and offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's hypertension had 
its onset in service.  In so doing, the 
examiner should discuss the significance, if 
any, of the elevated blood pressure readings 
noted in February 1947, at the time of the 
veteran's service separation examination.  A 
complete rationale for all opinions should be 
provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

